Citation Nr: 1520014	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-26 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, including as secondary to service-connected bilateral (left and right) knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to July 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in August 2013 and again in August 2014 for further development.  Unfortunately, still more development is required, so the Board regrettably is again remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran alleges his low back disorder is a result of his service-connected bilateral knee disability.  Specifically, he asserts that he altered the mechanics of his body (e.g., stance, ambulation, etc.) to compensate for pain resulting from his knee disabilities, thereby in turn causing his low back disorder or, in the alternative, aggravating his low back disorder.  See his October 2011 VA Form 9, Substantive Appeal to the Board.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

The Board's initial August 2013 remand directed the scheduling of a VA compensation examination for a necessary medical nexus opinion.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Following the VA examination the examiner was instructed to "[p]rovide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability was caused or aggravated by a service-connected disability.  Address the Veteran's statements that he overcompensates for his knee pain and Dr S.W.'s October 2011 opinion." (Italics added.  Original italics not preserved.)  The requested opinion was provided in September 2013.  

In August 2014, however, the Board noted internal inconsistencies in that September 2013 opinion and, therefore, again remanded the claim for further clarification.  The August 2014 remand directive was similar in nature to the August 2013 directive quoted; it was again indicated the Veteran's statements and Dr. S.W.'s opinion must be addressed.  In December 2014, a VA addendum opinion was provided that did consider the Veteran's statements and Dr. S.W.'s opinion, but only partially addressed the Board's question.  The December 2014 opinion failed to address the aggravation prong of secondary service connection.  Two opinions are required for secondary service connection claims:

(1) Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

(2) Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Because of this, in response, the AOJ requested supplemental comment addressing this additional issue of aggravation.  In January 2015, an opinion was provided by a different VA examiner - but who failed to address either the Veteran's statements or Dr. S.W.'s opinion.  

The VA examiners were asked to address the Veteran's statements that he compensates for his knee pain and Dr. S.W.'s October 2011 opinion.  Both of these pieces of evidence have bearing on the issue of whether the Veteran's service-connected bilateral knee disability is aggravating his low back disorder, even if not necessarily causing it.  The January 2015 opinion on aggravation does not make clear that this relevant evidence was considered and was provided by an examiner that has not previously indicated on record that this evidence was specifically considered.  Consequently, there has not been the required compliance with the Board's prior remand directives, in turn necessitating another remand of this claim.  

In addition, while the Veteran has not claimed that there are outstanding VA treatment records, the only records in the claims file are dated from June 2011 just through June 2012.  So if there are additional (i.e., more recent) records needing to be obtained, they must be and considered.  38 C.F.R. § 3.159(c)(2).


Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1. Obtain all outstanding VA treatment records and associate them with the claims file for consideration.  All other treatment records the Veteran identifies as potentially relevant should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2. Upon receipt of all additional records, obtain additional medical comment concerning the purported relationship between the Veteran's low back disorder and his service-connected bilateral knee disability.  The entire claims file, including a copy of this remand and those prior, must be made available to the designated examiner for review of the relevant medical and other history.  This evaluating clinician must note in the report that the evidence in the claims file has been reviewed, so considered.  

After reviewing the file, this evaluating clinician must indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's low back disorder is being aggravated by his service-connected disabilities, specifically, the patellofemoral pain syndrome of his right knee and/or chronic left knee strain.

This term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

In forming this opinion, the examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, specifically addressing both the Veteran's contention his service-connected bilateral knee disability results in altered mechanics that aggravate his low back disorder and Dr. S.W.'s October 2011 opinion.  If necessary cite to other specific evidence in the file supporting conclusions, whether agreeing with or tending to refute this posited correlation.

If the examiner is unable to provide this further comment (addendum opinion), such as without resorting to mere speculation, not only must he/she so indicate but also discuss why a more definitive response is not possible or feasible.  In other words, merely saying he/she cannot respond will not suffice.

3. Review the opinion to ensure it responds to the question posed and considers the evidence indicated.  If not, obtain all necessary additional information.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and, after they have had an opportunity to respond to it, return the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KIETH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

